Citation Nr: 0427567	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, status post cervical strain, 
currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to September 11, 
2000, for the award of an increased rating for traumatic 
arthritis of the cervical spine, status post cervical strain.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 and March 2002 rating decisions of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2002, the Board undertook additional development 
of the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Subsequently, 38 C.F.R. § 19.9 was invalidated and 
the case was remanded to the RO in October 2003 for the 
appropriate development and re-adjudication of the claims.  
The case has now been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Service medical records do not show that the veteran 
sustained a low back injury.  

3.  The private medical statements pertaining to the 
veteran's low back are speculative in nature and lack 
probative value.  

4.  There are no clinical medical reports showing continuity 
of symptomatology pertaining to the veteran's low back from 
his discharge from service to the present; there is no X-ray 
evidence that arthritis was manifest in service or within one 
year of his discharge from service; and the most probative 
evidence shows that the currently diagnosed herniated disc is 
not likely to be causally related to the veteran's active 
military service.  

5.  The veteran's traumatic arthritis of the cervical spine 
is manifested by no more than moderate limitation of motion.  

6.  The veteran's left knee disability, characterized as 
status post anterior cruciate ligament reconstruction, is 
manifested by no more than slight instability; there is no X-
ray evidence of arthritis in the left knee.  

7.  The veteran's claim for an increased rating for his 
service-connected traumatic arthritis of the cervical spine 
was received by the RO on September 11, 2000; and no earlier 
document or correspondence may be construed as an informal 
claim.  

8.  It was not factually ascertainable that the veteran's 
traumatic arthritis of the cervical spine had increased in 
severity within the one-year period prior to September 11, 
2000.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis of the spine may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2003).  

2.  The criteria for a 20 percent rating for traumatic 
arthritis of the cervical spine, status post cervical strain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (as in effect prior to September 26, 2003).  

3.  The criteria for an increased rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2003).  

4.  The assignment of an effective date prior to September 
11, 2000, for the grant of an increased rating for traumatic 
arthritis of the cervical spine, status post cervical strain, 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  



Duty to Notify

A VA letter issued in January 2004 apprised the veteran of 
the information and evidence necessary to substantiate the 
claims, which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertained to 
the claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims addressed 
in this decision as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claims were initially adjudicated in November 2001 and March 
2002, and the VCAA letter was not sent until January 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private and VA 
treatment reports.  The veteran was afforded a VA examination 
in May 2001.  He was also scheduled for additional 
examinations in September 2001 and February 2004.  However, 
he failed to report to them.  In the March 2004 Supplemental 
Statement of the Case, he was informed that the duty to 
assist was not a one-way street, and that he was responsible 
for appearing at the scheduled examinations.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issue on appeal.  In fact, in 
February 2004, the veteran specifically stated that he did 
not have any additional evidence to submit in support of his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent the 
issues addressed in this decision.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2003).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show any complaints of or 
treatment for a low back injury.  In March 1991, he sustained 
a neck injury.  He complained of neck pain with numbness in 
his hands and finger tips.  He reported that he was in a 
headlock and then his body was turned.  Clinical evaluation 
revealed limited range of motion.  The assessment was pulled 
muscle of the neck.  In a Report of Medical History, 
completed in September 1991, he reported that he was in 
excellent health.  He responded that he did not experience 
recurrent back pain.  Upon clinical evaluation his spine was 
reported to be normal.  In a Report of Medical History, 
completed in January 1993, he reported that he was in good 
health.  He responded that he did not experience recurrent 
back pain.  Again, upon clinical evaluation his spine was 
reported to be normal.  At separation in November 1994, the 
veteran declined a separation medical examination.  

Private medical records show that the veteran was seen in 
June 2000 for complaints of back pain for the past one month.  
The pain extended down the back of his left leg through his 
buttocks and into his posterior thigh.  Physical examination 
showed no bony tenderness in the back, but there was a little 
bit of tenderness at the sacroiliac joint.  Deep tendon 
reflexes were full and symmetrical in the upper and lower 
extremities.  Straight-leg raising on the left was positive 
at 30 degrees and negative on the right.  The assessment was 
low back pain.  In July 2000, he was seen for an epidural 
injection for radicular back pain.  His pain radiated from 
his low back to the left buttock, left posterior thigh, and 
left posterior calf.  A CT of the lumbar spine showed L4-5 
disc bulging and protrusion centrally and somewhat to the 
right.  There was also mild, generalized disc bulging at L3-4 
and L5-S1.  The assessment was low back pain secondary to a 
herniated disc.  

Upon VA examination in November 2000, the veteran reported 
that he didn't know that he had lumbosacral back pain at the 
time of his neck injury, but now when he looks back, he 
thinks that he "may have."  He had recently undergone some 
injections for a herniated disc.  The pain he experienced was 
the same as the kind he experienced at the time of his March 
1991 service injury.  He denied any additional injuries since 
service.  After a clinical examination, the veteran was 
diagnosed with low back pain with documented L5-S1 
herniation.  

Private medical reports from Mid-America Neurosurgery Clinic 
P.C. indicate that the veteran was seen by L.B., M.D. (Dr. 
B.), in March 2001.  The veteran presented with complaints of 
low back pain with accompanying burning sensation in the 
posterior aspect of the left leg.  He denied any numbness or 
tingling down the left lower extremity; and he denied any 
pain shooting down the leg.  The veteran stated that his 
symptoms had been present on and off for nine years, and that 
he believed they started in 1991.  After his clinical 
evaluation, Dr. B.'s impression was left L5-S1 disc 
extrusion.  He concluded that this was the etiology of the 
veteran's symptoms.  A course of physiotherapy was 
recommended.  

Upon VA examination in May 2001, the veteran gave a history 
of a neck injury in service.  He also asserted that he hurt 
his back at the same time.  Current medical evidence showed 
that the veteran had a disc herniation/protrusion at L5-S1.  
The examiner stated the he could not postulate whether it was 
likely that the veteran's low back pain with the documented 
L5-S1 focal of herniation was related to an injury or event 
in military service.  He remarked that he did not have enough 
medical information to provide that assessment.  He 
recommended that the veteran be examined by an orthopedic 
surgeon.  

In August 2001, the veteran was scheduled for an additional 
VA examination in September 2001.  He failed to report.  In a 
September 2001 letter, his attorney asserted that it was 
arbitrary and capricious of VA to schedule a VA examination.  
He believed the evidence was sufficient upon which to make a 
decision on the claim.  

In a handwritten notation, received in February 2002, it was 
noted that "yes the current condition may have resulted in 
his back, knee problems from his original injury."  

In a February 2002 note, a physician's assistant at Midland 
Family Medicine stated that the problems with the veteran's 
back may be a result of his original injury.  

The veteran was scheduled for an additional VA examination in 
February 2004.  He failed to report.  

Based on the clinical evidence, the Board concludes that 
service connection for a low back disability may not be 
granted.  Service medical records do not show any treatment 
for or complaints of an injury to the low back.  The veteran 
was seen in March 1991 for a neck injury.  There was no 
mention of pain or injury to the lower spine.  In subsequent 
Reports of Medical History and upon examinations, the 
veteran's spine was reported to be normal.  He declined a 
separation examination.  The veteran has now asserted that he 
also injured his lower back at the time of the neck injury; 
however, the records do not support this assertion.  Current 
medical evidence shows that the veteran was initially 
diagnosed with a herniated disc in approximately June 2000, 
more than five years after his discharge from active duty.  
Upon private medical evaluation in March 2001, the veteran 
was diagnosed with left L5-S1 disc extrusion; however, Dr. B. 
did not relate this condition to the veteran's military 
service.  Upon VA examination in May 2001, the veteran was 
diagnosed with a herniated disc but the examiner also did not 
relate this condition to the veteran's military service.  

The file contains two handwritten statements to the effect 
that the veteran's current herniated disc may be due to his 
initial injury in service.  However, these statements were 
based solely on the veteran's reported history and not a 
review of the relevant reports, particularly the service 
medical records.  Accordingly, these statements lack 
probative value on the question of the etiology of the 
veteran's currently diagnosed back disability.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals).  Furthermore, the 
opinions are speculative in nature, and as such, are 
insufficient upon which to base a grant of service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See 
also, Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  

The veteran was scheduled for additional examinations to 
obtain an opinion based on a full review of the record.  
However, he failed to report.  The Board points out that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  By virtue of the remand, the veteran and his 
representative were placed on notice that the Board had found 
the evidence of record insufficient upon which to grant the 
claim, and in accordance with the VCAA, the case was returned 
to the RO so that an opinion and examination could be 
obtained.  Nevertheless, he failed to report.  The 
determination as to whether the evidence is sufficient in a 
given case is made by the adjudicator, not the veteran's 
representative.  Further, the record does not indicate that 
the veteran has expressed a willingness to report to any 
other scheduled examination after being informed by a 
supplemental statement of the case in March 2004 of the 
potential repercussions of his failure to report for clinical 
examination.  

To the extent that the veteran offers his own statements to 
show that he currently has a low back disability as a result 
of his military service, the Board notes that, as a lay 
person, he is not capable of opining on matters requiring 
medical knowledge, such as medical diagnosis or causation.  
See Espiritu, supra; see also, Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Therefore, his opinion is not 
sufficient upon which to base an award of service connection.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a low back disability 
that was incurred in or aggravated by his active military 
service.  Accordingly, the claim for service connection for a 
low back disability must be denied.  See Gilbert, supra.  

III.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

Degenerative or osteoarthritis is established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, including Note 
1 (2003).  

A.  Traumatic Arthritis of the Cervical Spine

The veteran's traumatic arthritis of the cervical spine is 
currently rated 10 percent disabling pursuant to Diagnostic 
Code 5010, which as discussed above, pertains to arthritis.  
The disability may also be rated under the criteria for neck 
disabilities, which have been amended during the course of 
the veteran's appeal.  See 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect from September 26, 2003)).  

Under the old rating criteria for evaluating neck 
disabilities, slight limitation of motion of the cervical 
spine is assigned a 10 percent disability rating.  Moderate 
limitation of motion is assigned a 20 percent rating, and 
severe limitation of motion warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings are provided based on the following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

The veteran was notified of the September 2003 changes by the 
RO by way of a supplemental statement of the case issued to 
him and his representative in March 2004.  The RO also 
applied the change in regulations in adjudicating the 
veteran's claim.  As the veteran has been apprised of the new 
regulations and afforded an opportunity to comment or submit 
additional evidence on his behalf, there is no prejudice to 
the veteran in the Board's review of his claim under both 
sets of criteria.  See Bernard, supra.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g) (West 2002).  

Upon VA general medical examination in March 1995, clinical 
evaluation of the veteran's neck showed symmetrical 
musculature with no areas of tenderness to palpation.  Range 
of motion of the cervical spine was flexion to 42 degrees; 
extension to 44 degrees; 47 and 43 degrees of right and left 
lateral flexion, respectively; and 53 and 56 degrees of right 
and left rotation, respectively.  There were no complaints of 
tenderness, or pain during the range of motion tests.  The 
assessment was history of a twisted neck with a normal 
examination.  X-rays showed evidence of degenerative joint 
disease.  

Upon VA orthopedic examination in November 2000, the veteran 
reported occasional neck pain but that he did not require any 
medication.  The pain lasted for approximately 12-13 hours 
and was precipitated by walking and activities.  Physical 
examination showed that the veteran's gait was steady and he 
walked without a limp.  Shoulder shrugs were equal, 
bilaterally, and no pain was elicited.  Deep tendon reflexes 
were 2+/4+ bilaterally for the upper and lower extremities.  
He denied any numbness or tingling to the arms.  An X-ray 
showed minimal disc space narrowing at C5-6.  The diagnosis 
was history of cervical neck strain with no changes since the 
last examination.  

Upon VA spine examination in May 2001, the veteran reported 
that his neck had been hurting on and off since the twisting 
incident in service.  Range of motion studies showed forward 
flexion to 25 degrees; backwards extension to 25 degrees; 
lateral flexion to 35 degrees; and rotation to 40 degrees.  
Rotation was very uncomfortable and he experienced pain.  X-
rays showed minimal narrowing at C5-C6 with no change from 
the prior examination.  The diagnosis was history of cervical 
spine sprain.  

The veteran was scheduled for a VA examination in September 
2001.  He failed to report.  

Based on the clinical evidence of record, the Board finds 
that an increased 20 percent rating is warranted for the 
veteran's traumatic arthritis of the cervical spine under the 
old rating criteria provided in Diagnostic Code 5290.  When 
service connection was initially granted for the disability 
and assigned a noncompensable rating, the veteran exhibited 
full range of motion of the cervical spine.  However, upon 
examination in May 2001, the veteran's limitation of motion 
was increased and he reported pain on motion, particularly 
rotation.  Based on the clinical findings noted above, and 
consideration of 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, 
the Board finds that the veteran's limitation of motion may 
be considered moderate under the old rating criteria.  
Therefore, a 20 percent rating pursuant to Diagnostic Code 
5290 is warranted.  More severe limitation of motion has not 
been shown to warrant a 30 percent rating under the old 
rating criteria.  Furthermore, forward flexion of the 
cervical spine is not 15 degrees or less.  Hence, a 30 
percent rating pursuant to Diagnostic Code 5237 (as in effect 
from September 26, 2003) may not be granted.  

Finally, the Board has also considered whether referral of 
the case for consideration of a higher rating for the 
veteran's cervical spine disability on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) is warranted.  However, 
the evidence of record does not demonstrate that the 
veteran's traumatic arthritis of the cervical spine has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition requires frequent hospitalization, or that the 
cervical spine disability alone markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  Accordingly, the Board finds that 
referral of the case for consideration for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

B.  Left Knee Disability

The veteran's left knee disability is currently rated 10 
percent disabling under Diagnostic Code 5257.  Slight 
recurrent subluxation or lateral instability is assigned a 10 
percent disability rating.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent disability rating.  
A 30 percent disability rating requires that the recurrent 
subluxation or lateral instability be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  

A 10 percent rating may also be assigned when flexion of the 
leg is limited to 45 degrees or extension is limited to 10 
degrees.  A rating in excess of 10 percent is warranted when 
flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2003).  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II (2003).  

A treatment report from Platte Valley Physical Therapy, dated 
in January 2002, indicated that the veteran tore his left 
anterior cruciate ligament in 1993, and subsequently had 
anterior cruciate ligament reconstruction performed.  Range 
of motion studies showed flexion of the left knee to 150 
degrees and extension to 0 degrees.  It was noted that his 
left knee laxity was increased for anterior drawer and varus 
stress.  His pain level increased with weight-bearing on the 
left leg.  There was pain on isometric left knee extension 
and flexion.  The physical therapist reported that functional 
use of the back was much more limiting than the knee during 
movement and lifting.  

As directed by the Board's October 2003 remand, the veteran 
was scheduled for a VA examination in February 2004.  He 
failed to report.  

Based on the clinical evidence of record, the Board finds 
that the instability associated with the veteran's left knee 
disability, status post anterior cruciate ligament 
reconstruction, has been shown to be no more than slight.  
Therefore, a higher rating under Diagnostic Code 5257 may not 
be assigned.  Additionally, since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable.  See Johnson, supra.  

The medical reports do not show documented X-ray evidence of 
arthritis.  Therefore, a separate rating for arthritis of the 
left knee may not be assigned.  See VAOPGCPREC 23-97.  The 
veteran was scheduled for a VA examination to ascertain the 
severity of his left knee disability and to ascertain whether 
there was arthritis present in his joint.  However, he failed 
to report.  As noted above, the duty to assist is not a one-
way street.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for a left knee disability; and therefore, 
the claim must be denied.  See Alemany, supra.  

The Board has also considered whether a higher rating for the 
veteran's left knee disability on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) is warranted.  However, the 
evidence of record does not demonstrate that the veteran's 
left knee disability has resulted in a disability picture 
that is unusual and exceptional in nature.  There is no 
indication that the condition requires frequent 
hospitalization, or that the left knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

IV.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2003).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).  

In a July 1995 rating decision, the RO granted the veteran's 
initial claim for service connection for traumatic arthritis 
of the cervical spine, status post cervical strain, and 
assigned a noncompensable rating effective December 20, 1994, 
the day after the veteran's discharge from active duty.  The 
veteran did not file a notice of disagreement with the rating 
that was assigned.  Therefore, the decision became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1000, 
20.1001, 20.1100 (2003).  

On September 11, 2000, the RO received a claim for an 
increased rating for the veteran's cervical spine disability.  
There is no earlier communication or examination report in 
the file that may be interpreted as an informal claim that 
would be relevant during the appeal period.  The private 
medical record included with the claim, dated from August 
1999 through August 2000, pertained to treatment for the 
veteran's lumbosacral spine.  There was no indication in 
these records that the veteran had been treated for his 
cervical spine arthritis.  When the RO considered the claim 
and granted an increased rating based upon the May 2001 VA 
examination report, the effective date assigned was the date 
the veteran's claim was received, i.e., September 11, 2000.  
This date also represents the earliest date which an increase 
in the veteran's traumatic arthritis of the cervical spine 
was factually ascertainable.  There is no medical evidence 
showing that the veteran's cervical spine disability met the 
criteria for an increased compensable rating within the one-
year period prior to September 11, 2000.  Therefore, the 
Board concludes that September 11, 2000, is the earliest date 
that may be assigned for the award of an increased 
compensable rating for the veteran's service-connected 
traumatic arthritis of the cervical spine, status post 
cervical strain.  See 38 C.F.R. § 3.400(o).  Accordingly, the 
claim for an earlier effective date is denied.  




ORDER

Service connection for a low back disorder is denied.  

A 20 percent rating for traumatic arthritis of the cervical 
spine, status post cervical strain is granted, subject to the 
regulations governing the payment of monetary awards.  

An increased rating for a left knee disability is denied.

An effective date prior to September 11, 2000, for the grant 
of an increased rating for traumatic arthritis of the 
cervical spine, status post cervical strain is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



